       Case: 5:21-cv-00823-JRA Doc #: 6 Filed: 05/12/21 1 of 3. PageID #: 105




                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO

 NATURAL ESSENTIALS INC.                        )
 115 Lena Drive                                 )
 Aurora, OH 44202                               )       CASE NO. 5:21-cv-00823
                                                )
                Plaintiff                       )       JUDGE JOHN R. ADAMS
                                                )
 vs.                                            )
                                                )       RESPONSE TO MOTION FOR
 OLYMPIA SPORTS COMPANY, INC.                   )       EXTENSION CONTAINED IN
 281 Fields Lane                                )       LETTER OF MR. ROGER HEUMANN
 Brewster, New York 10509                       )
                                                )
                Defendant                       )

       Plaintiff Natural Essentials Inc. (“Natural Essentials”) did not have the opportunity to

consider any specific proposal for an extension of time for the answer deadline of Olympia Sports

Co., Inc. (“Olympia”). Natural Essentials is not aware of any obstacle to Olympia’s retention of

local counsel in order to appear appropriately in this action. See Rowland v. California Men’s

Colony, Unit II Men’s Advisory Council, 506 U.S. 194, 201-02 (“a corporation may appear in the

federal courts only through licensed counsel”); Prakash v. Altadis U.S.A. Inc., No. 5:10CV0033,

2012 WL 1109918, at *6 (N.D. Ohio Mar. 30, 2012).

       Olympia indicates that there may be “motion practice” in other courts, but Natural

Essentials is not sure what this means. Although a summons was generated in New York, Olympia

has not yet filed a complaint to initiate any proceeding, declaratory or otherwise, against Natural

Essentials.

       Natural Essentials does not oppose a reasonable extension of time to allow Olympia to

secure Ohio counsel and file its responsive pleading.
Case: 5:21-cv-00823-JRA Doc #: 6 Filed: 05/12/21 2 of 3. PageID #: 106




                                      Respectfully submitted,

                                      /s/ Laura E. Kogan
                                      Laura E. Kogan (0087453)
                                      Yelena Boxer (0071379)
                                      James E. von der Heydt (0090920)
                                      BENESCH, FRIEDLANDER,
                                         COPLAN & ARONOFF LLP
                                      200 Public Square, Suite 2300
                                      Cleveland, Ohio 44114-2378
                                      Telephone: 216.363.4500
                                      Facsimile: 216.363.4588
                                      Emails:      yboxer@beneschlaw.com
                                                   jvonderHeydt@beneschlaw.com
                                                   lkogan@beneschlaw.com

                                      Attorneys for Plaintiff Natural Essentials Inc.




                                  2
       Case: 5:21-cv-00823-JRA Doc #: 6 Filed: 05/12/21 3 of 3. PageID #: 107




                                 CERTIFICATE OF SERVICE

        I hereby certify that on May 12, 2021, a copy of the foregoing Response was filed

electronically. Notice of this filing will be sent by operation of the Court’s electronic filing system

to all parties indicated on the electronic filing receipt. Parties may access this filing through the

Court’s system.

                                               /s/ Laura E. Kogan
                                               Laura E. Kogan
                                               Attorney for Plaintiff Natural Essentials Inc.




                                                  3

14579269 v1
